DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   Applicants’ response and amendment of 8/18/2922 are acknowledged. Claims 66, 69-71 and 84 have been amended. New claims 86-95 have been added. Claims 72-81 have been canceled. 

Status of Claims
   Claims 66-71 and 82 -95 are pending. Claims 66, 69-71 and 84 have been amended. New claims 86-95 have been added. Claims 72-81 have been canceled. Claims 1-65 have been canceled by previous amendment.

Drawings
4.    Applicant’s drawings of 10/30/2019 are acknowledged. The drawings have been accepted by the examiner.

Information Disclosure Statement
5.    Applicant’s information disclosure statements of 10/30/2019 and 8/18/2022 are acknowledged. Initialed copies are enclosed.

Election/Restriction
6.    Applicant's election with -out   traverse of 8/18/2022 is acknowledged. The applicant elected group V (claims 83-84) which is drawn to a recombinant protein.
 New submitted claims 86-95 depend from elected claim 84 will be examined with the elected group. Claims 66-71, 82 and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/18/2022.
Claim Rejections - 35 USC § 102
7.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.    Claims  83 and 86 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Laemmli et al. (US 20070009937 A1).
      The claims are drawn to:
  Claim 83.  A recombinant protein comprising: a binding domain that selectively binds to a DNA-binding protein, to a methylated CpG, or to an antibody; and a nuclease domain.
    Claim. 86. The recombinant protein of claim 84, wherein the recombinant protein comprises a linker between the binding domain and the nuclease domain.
     Laemmli et al.  teach a recombinant protein comprising: protein A -nuclease fusion, a protein binding a chromatin binding protein, e.g. histone binding antibody fused to micrococcal nuclease, see claims 1-60; figure 1; paragraphs [0076], [0097] - [0098], [0108] - [0116]; examples 1,3b). Laemmli et al. teach a linker (see claims specially claims 1 and 17.). The prior art anticipates the claims.


Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 10.      Claims 83-84 and 86-95 are rejected under 35 U.S.C. 103 as being unpatentable over Laemmli et al. (US 20070009937 A1) and Fomenkov et al. (Analytical BioChemistry vol 381, no 1, pp.135-141, 2008) [Art of record search report] and further in view of Liu et al, (US 20210054416 priority to 7/30/2014). 
 The claims are drawn to:
     Claim 83.  A recombinant protein comprising: a binding domain that selectively binds to a DNA-binding protein, to a methylated CpG, or to an antibody; and a nuclease domain.
       Claim 84. The recombinant protein of claim 83, wherein the binding domain comprises a binding domain of a protein selected from the group consisting of retinoblastoma binding protein 4 (RBBP4), methyl-CpG binding domain protein 2 (MECP2), methyl-CpG binding domain protein 1 (MBD1), methyl-CpG binding domain protein 2 (MBD2), methyl-CpG binding domain protein 4 (MBD4), an antibody, Protein G, Protein A, and binding fragments thereof; and wherein the nuclease domain comprises a nuclease domain of a protein selected from FokI, TevI, and functional fragments thereof.
      Laemmli et al.  teach a recombinant protein comprising: protein A-nuclease fusion, a protein binding a chromatin binding protein, e.g. histone binding antibody fused to micrococcal nuclease, see  claims 1-60; figure 1; paragraphs [0076], [0097] - [0098], [0108] - [0116]; examples 1,3b). Laemmli et al. teach a linker (see claims specially claims 1 and 17.). Laemmli et al.  teach protein G (see claim 19).  Laemmli et al.  do not  teach MBD1, MBD2 or MBD4.
        Fomenkov et al. teach targeting DNA methylated CPG sites with chimeric endonucleases (see title). Fomenkov et al. teach protein A - endonuclease fusion. Fomenkov et al. recite that ” Here, we describe the construction and characterization of two fusion endonucleases consisting of the 5mCpG-binding domain of human MeCP2 (hMeCP2) and the cleavage domains of BmrI and FokI restriction endonucleases (see abstract). Fomenkov et al teach (6xHis-MBD-FokIC and MBP: Bmr198:MBD, wherein MBD is the hMeCP2, see the whole document. Fomenkov et al. teach the family of methyl-binding proteins, MBD1, MBD2, MBD3, and MBD4, share a conserved methyl cytosine-binding domain (MBD) with approximately 85 amino acid residues [18,19]. MeCP2, MBD1, and MBD2 (see page 136), Fomenkov et al. teach heterodimer domain (see page 140). Fomenkov et al. teach Fok I domain (see pages 140-141). The benefit of incorporating Fomenkov et al. is that Fomenkov et al. teach the family of methyl-binding proteins, MBD1, MBD2, MBD3, and MBD4, share a conserved methyl cytosine-binding domain (MBD) with approximately 85 amino acid residues MeCP2, MBD1, and MBD2 (see page 136). While Fomenkov et al., teach FokI, Fomenkov do not teach the specific sequences of claims 93 and 94. 
          Liu et al. teach a sequence 99.5% identical to SEQ ID NO:5 FokI variant and a sequence 98.5% identical to SEQ ID NO:9 Fok I KKR (see sequence alignment below). Therefore, the FokI of Fomenkov et al., is evidenced by Liu et al.
      It would prima facie obvious to one skilled in the art to combine the teachings of above references to obtain the instant invention. One skilled in the art has the motivation to add additional known domains in a recombinant protein by the teachings of Fomenkov et al. Fomenkov et al. describe the construction and characterization of two fusion endonucleases consisting of the 5mCpG-binding domain of human MeCP2 (hMeCP2) and the cleavage domains of BmrI and FokI restriction endonucleases. Laemmli et al.  teach a recombinant protein comprising: protein A-nuclease fusion, a protein binding a chromatin binding protein, e.g. histone binding antibody fused to micrococcal nuclease. The benefit of incorporating Fomenkov et al. is that ,  Fomenkov et al. teach the family of methyl-binding proteins, MBD1, MBD2, MBD3, and MBD4, share a conserved methyl cytosine-binding domain (MBD) with approximately 85 amino acid residues ,MeCP2, MBD1, and MBD2.
      Additionally, KSR International Co. v, Teleflex inc., 127 S. Gt, 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex inc. 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known in the art how to use additional proteins in a recombinant protein, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Result for SEQ ID NO: 9

RESULT 16
US-16-888-646A-6
; Sequence 6, Application US/16888646A
; GENERAL INFORMATION
;  APPLICANT: PRESIDENT AND FELLOWS OF HARVARD COLLEGE
;  TITLE OF INVENTION: CAS9 PROTEINS INCLUDING LIGAND-DEPENDENT INTEINS
;  FILE REFERENCE: H0824.70183US04
;  CURRENT APPLICATION NUMBER: US/16/888,646A
;  CURRENT FILING DATE: 2020-05-29
;  PRIOR APPLICATION NUMBER: US 16/132,276
;  PRIOR FILING DATE: 2018-09-14
;  PRIOR APPLICATION NUMBER: US 15/329,925
;  PRIOR FILING DATE: 2017-01-27
;  PRIOR APPLICATION NUMBER: PCT/US2015/042770
;  PRIOR FILING DATE: 2015-07-30
;  PRIOR APPLICATION NUMBER: US 62/135,629
;  PRIOR FILING DATE: 2015-03-19
;  PRIOR APPLICATION NUMBER: US 62/030,943
;  PRIOR FILING DATE: 2014-07-30
;  NUMBER OF SEQ ID NOS: 203
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 198
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Polypeptide
US-16-888-646A-6

  Query Match             98.3%;  Score 1012;  DB 5;  Length 198;
  Best Local Similarity   98.5%;  
  Matches  193;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 QLVKSELEEKKSELRHKLKYVPHEYIELIEIARNSTQDRILEMKVMEFFMKVYGYRGKHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 QLVKSELEEKKSELRHKLKYVPHEYIELIEIARNSTQDRILEMKVMEFFMKVYGYRGKHL 62

Qy         61 GGSRKPDGAIYTVGSPIDYGVIVDTKAYSGGYNLPIGQADEMQRYVKENQTRNKHINPNE 120
              ||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db         63 GGSRKPDGAIYTVGSPIDYGVIVDTKAYSGGYNLPIGQADEMQRYVEENQTRNKHINPNE 122

Qy        121 WWKVYPSSVTEFKFLFVSGHFKGNYKAQLTRLNRKTNCNGAVLSVEELLIGGEMIKAGTL 180
              |||||||||||||||||||||||||||||||||  |||||||||||||||||||||||||
Db        123 WWKVYPSSVTEFKFLFVSGHFKGNYKAQLTRLNHITNCNGAVLSVEELLIGGEMIKAGTL 182

Qy        181 TLEEVRRKFNNGEINF 196
              ||||||||||||||||
Db        183 TLEEVRRKFNNGEINF 198



Result for SEQ ID NO: 5


RESULT 13
US-16-888-646A-6
; Sequence 6, Application US/16888646A
; GENERAL INFORMATION
;  APPLICANT: PRESIDENT AND FELLOWS OF HARVARD COLLEGE
;  TITLE OF INVENTION: CAS9 PROTEINS INCLUDING LIGAND-DEPENDENT INTEINS
;  FILE REFERENCE: H0824.70183US04
;  CURRENT APPLICATION NUMBER: US/16/888,646A
;  CURRENT FILING DATE: 2020-05-29
;  PRIOR APPLICATION NUMBER: US 16/132,276
;  PRIOR FILING DATE: 2018-09-14
;  PRIOR APPLICATION NUMBER: US 15/329,925
;  PRIOR FILING DATE: 2017-01-27
;  PRIOR APPLICATION NUMBER: PCT/US2015/042770
;  PRIOR FILING DATE: 2015-07-30
;  PRIOR APPLICATION NUMBER: US 62/135,629
;  PRIOR FILING DATE: 2015-03-19
;  PRIOR APPLICATION NUMBER: US 62/030,943
;  PRIOR FILING DATE: 2014-07-30
;  NUMBER OF SEQ ID NOS: 203
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 198
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic Polypeptide
US-16-888-646A-6

  Query Match             99.3%;  Score 1023;  DB 5;  Length 198;
  Best Local Similarity   99.5%;  
  Matches  195;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QLVKSELEEKKSELRHKLKYVPHEYIELIEIARNSTQDRILEMKVMEFFMKVYGYRGKHL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 QLVKSELEEKKSELRHKLKYVPHEYIELIEIARNSTQDRILEMKVMEFFMKVYGYRGKHL 62

Qy         61 GGSRKPDGAIYTVGSPIDYGVIVDTKAYSGGYNLPIGQAREMQRYVEENQTRNKHINPNE 120
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db         63 GGSRKPDGAIYTVGSPIDYGVIVDTKAYSGGYNLPIGQADEMQRYVEENQTRNKHINPNE 122

Qy        121 WWKVYPSSVTEFKFLFVSGHFKGNYKAQLTRLNHITNCNGAVLSVEELLIGGEMIKAGTL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 WWKVYPSSVTEFKFLFVSGHFKGNYKAQLTRLNHITNCNGAVLSVEELLIGGEMIKAGTL 182

Qy        181 TLEEVRRKFNNGEINF 196
              ||||||||||||||||
Db        183 TLEEVRRKFNNGEINF 198


Conclusion
11.   No claims are allowed. 
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        November 19, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645